Citation Nr: 0828128	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case has subsequently been 
transferred to the Lincoln, Nebraska, RO.

This case was originally before the Board in December 2003, 
at which time it was remanded to ensure due process.  

In March 2006, the Board issued a decision which denied the 
veteran's service connection claim for paranoid 
schizophrenia.  The veteran appealed that decision to the 
Court.  By an Order dated in July 2006, the Court granted a 
Joint Motion to remand this appeal, and thereby vacated the 
March 2006 Board decision.  

The Board issued another decision in February 2007, in which 
the Board again denied the veteran's claim of entitlement to 
service connection for paranoid schizophrenia.  The veteran 
again appealed this decision to the Court.  In August 2007, 
his representative and VA's Office of General Counsel, 
representing the Secretary of VA, filed a Joint Motion 
requesting that the Court vacate the February 2007 Board's 
decision to deny the veteran's claim for service connection 
for paranoid schizophrenia and remand the case for 
readjudication in compliance with directives specified.  The 
Court issued an Order in August 2007, which granted the joint 
motion and returned the case to the Board.

This case was further the subject of a Board remand dated in 
December 2007.  The case has now been returned to the Board 
for adjudication.     


FINDINGS OF FACT

1.  There is clear and unmistakable evidence to show that the 
veteran's paranoid schizophrenia pre-existed service.

2.  There is clear and unmistakable evidence to show that the 
veteran's paranoid schizophrenia was not aggravated during 
active service.

CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1111, 1112, 1113, 
1131, 1132, 1137, 1153 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As originally set forth in VA 
regulations, proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  However, element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

VCAA letters dated in August 2002 and March 2008 explained 
the evidence necessary to substantiate the claim for service 
connection for paranoid schizophrenia.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, in the letter dated in March 2008, VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board has herein denied the 
veteran's claim for service connection, the rating and 
effective date aspects of the claims are moot. Accordingly, 
the Board finds that any error in such notice is harmless, 
and no evidence of prejudicial error in proceeding with final 
appellate consideration of his claim at this time.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter, 
most recently in a supplemental statement of the case dated 
in June 2008.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Furthermore, the Board notes that 
the veteran is represented by counsel, who has not raised any 
allegation of prejudicial error resulting from VCAA notice 
issued in this case.  See Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.       

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's available service medical records, private 
medical records from both before and after service, and a 
report of a May 2008 VA examination that addresses whether 
the veteran's paranoid schizophrenia existed prior to service 
and whether it was aggravated during service.  Additionally, 
the claims file contains the statements of the veteran and 
his representative in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  In a letter received in July 2008, the veteran's 
representative wrote that the veteran believed his case had 
been stated completely and requested that the case be 
forwarded to the Board immediately.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
claims file that there are additional available relevant 
records that have not yet been obtained.

Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also is warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and schizophrenia 
(as a psychosis) becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1132; 38 
C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  Similarly, in Wagner v. 
Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that the correct standard for rebutting 
the presumption of soundness under 38 U.S.C.A. § 1111 
requires the government to show by clear and unmistakable 
evidence both that (1) the veteran's disability existed prior 
to service and (2) that the pre-existing disability was not 
aggravated during service.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Where service medical records are unavailable, the Board has 
heightened duties to provide an explanation of reasons or 
bases for its findings and to consider the benefit-of-the-
doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
This increases the VA's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran's only available service medical records are a 
January 1984 report of clinical examination for entrance to 
service, and a report of medical history completed by the 
veteran at that time.  The veteran's discharge certificate 
reveals that he was separated for "defective enlistment-
fraudulent entry."  This suggests that the veteran was given 
an administrative and not a medical discharge.  An April 1991 
Air Force letter, signed by the chief of records retirement 
and research, states that the veteran's Unit Personnel Record 
Group and his Health Record Group could not be obtained.  As 
a result, the Board has heightened duties to provide an 
explanation of reasons or bases for its findings and to 
consider the benefit-of-the-doubt rule, and increased 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005); Russo v. Brown, 9 
Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The report of medical history on the enlistment examination 
in January 1984 discloses that the veteran denied any history 
of depression or excessive worry, memory loss or nervous 
trouble of any sort.  The psychiatric evaluation on the 
enlistment examination at that time was normal.  In Crowe v. 
Brown, 7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  See 38 C.F.R. § 3.304(b)(1).  
In the absence of any findings pertaining to a psychiatric 
disability at the time of the veteran's entry into service, 
the Board concludes, accordingly, that the presumption of 
soundness at entrance applies in this case.  See 38 U.S.C.A. 
§§ 1111, 1132.

The medical evidence of record clearly and unmistakably shows 
that schizophrenia was present prior to service.  The veteran 
was hospitalized at a private facility from October to 
November 1981, more than two years before he entered service.  
His presenting difficulties were inappropriate affect, 
paranoid thinking, active auditory and visual hallucinations 
and the appearance of delusional thinking.  It was reported 
that the veteran had previously been admitted to the same 
hospital in August 1980, and that the diagnosis at that time 
was paranoid schizophrenia and cannabis abuse.  Following the 
hospitalization in 1981, the diagnoses were paranoid 
schizophrenia, cannabis abuse and antisocial personality 
traits.  The Board concludes, accordingly, that paranoid 
schizophrenia was present prior to service.  The record 
contains competent clinical evidence of manifestations of 
schizophrenia on at least two occasions prior to service 
sufficient to warrant psychiatric hospitalization treatment.  
Competent clinical evidence of record dated subsequent to 
service likewise demonstrates episodes of manifestations of 
diagnosed schizophrenia requiring hospitalization treatment.  
Additionally, as will be discussed further below, in a May 
2008 well-reasoned and well-supported medical opinion, a VA 
staff psychiatrist opined that the veteran's paranoid 
schizophrenia pre-existed service and was not resolved or 
asymptomatic prior to the veteran's service.  This was based 
in part on the psychiatrist's observation that the veteran's 
paranoid schizophrenia was also present after the veteran's 
service, and that if the condition had resolved prior to 
service it would not have been present after service.  This 
proposition appears to be medically and logically sound to 
the point of being undebateable.  Based on the foregoing, the 
Board finds that there is competent, clear and unmistakable 
evidence that the veteran's schizophrenia pre-existed 
service.  See 38 U.S.C.A. § 1111. 

VA has a duty to demonstrate by clear and unmistakable 
evidence that a disease or injury existed prior to service, 
as discussed above, and was not aggravated by service, in 
order to rebut the presumption of soundness on entrance to 
service.  See 38 U.S.C.A. §§ 1111, 1132; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  As a result, in addition to 
finding that the veteran's condition clearly and unmistakably 
pre-existed service, VA must additionally show by clear and 
unmistakable evidence that the veteran's pre-existing 
paranoid schizophrenia was not aggravated by his service in 
order to rebut the presumption of soundness on induction.  

Following service, the veteran was first hospitalized for 
psychiatric disability one year after separation from 
service, for more than one week, from August 24, 1985, to 
September 3, 1985, when the reported diagnoses included 
chronic paranoid schizophrenia, with acute decompensation, 
and a history of substance abuse.  The August 24, 1985, date 
of hospitalization is exactly one year after separation from 
service on August 24, 1984 (see veteran's DD Form 214).  

Since the veteran was diagnosed with a psychosis, and it was 
disabling to an extent to require private hospitalization, 
within one year of separation from service, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a) apply in this 
matter.  Accordingly, there is raised a rebuttable 
presumption that this chronic condition was incurred in or 
aggravated by active service.  Because the Board has found by 
clear and unmistakable evidence that the veteran's 
schizophrenia pre-existed service (see above), the 
presumption that the condition was incurred during service is 
rebutted.  See 38 U.S.C.A. § 1113 (presumptions rebuttable).  
Further, as will be discussed below, the presumption afforded 
the veteran pursuant to 38 C.F.R. §§ 3.307 and 3.309(a) that 
his chronic schizophrenia was aggravated during service is 
also rebutted in this case.  See 38 C.F.R. §§ 3.307, 
3.309(a); 38 U.S.C.A. § 1113.

In October 1985, the veteran was hospitalized for three days 
when he was diagnosed with acute psychotic reaction, etiology 
undetermined.  In December 1985 he was hospitalized for 
conditions including chronic paranoid schizophrenia and 
possible personality disorder.  

In March 1986, the veteran underwent a psychiatric evaluation 
prior to being hospitalized until May 1986.  The March 1986 
psychiatric evaluation indicates that the veteran was 
admitted involuntarily from the Douglas County Corrections 
Center after being unmanageable.  The veteran had an Axis I 
diagnosis of chronic paranoid schizophrenia and an Axis II 
diagnosis of antisocial personality disorder.  It was noted 
in the summary section that the mental status examination was 
"not particularly pointed toward the diagnosis of chronic 
schizophrenia behavior, but the brevity of the patient's 
answers and apparent guarding were not felt to give 
sufficient mechanisms for evaluation."  It was further noted 
that the veteran's present and past behavior and activity 
point toward a diagnosis of acute exacerbation of chronic 
paranoid schizophrenia.  The discharge summary reveals that 
the veteran exhibited symptoms of auditory hallucinations, 
paranoid delusions, and severe agitation.  It was noted that 
psychological testing during hospitalization showed the 
veteran to have paranoid schizophrenia that "was possibly 
initially induced by drug abuse."  

Records of private treatment reflect that the veteran has 
received treatment for paranoid schizophrenia from 1997 
forward, including multiple periods of hospitalization.  A 
letter from a private clinician received in March 2003 
indicates that the diagnosis remains schizophrenia, paranoid 
type.  

In a statement received in July 2002, the veteran noted that 
he had been treated at a private hospital within one year to 
the exact day of his military discharge.  He requested that 
he be given consideration for service connection based upon 
service aggravation because "following my military discharge 
my condition went through such decomposition that I have had 
regular treatment ever since."  In a VA Form 9 received in 
January 2003, the veteran contended that his condition should 
be service connected due to aggravation of his condition 
during service.  He alleged that he was given a "label 
diagnosis" prior to service and had only had minimal 
treatment.  He asserted that, after what he went through in 
the military, his condition became much worse including 
numerous hospitalizations after his discharge and through the 
past several years.  In a statement received in September 
2004, he stated that he believed that during his time in the 
military he became very paranoid and thought everyone was 
making fun of him.  He asserted that since then his paranoia 
had continually worsened and that he had been hospitalized 
several times and had been on medication or shots ever since.  

In May 2008, the RO obtained a medical opinion from a VA 
staff psychiatrist in this matter.  The reviewing 
psychiatrist indicated that he had reviewed the extensive 
material in the claims file documenting that the veteran was 
treated for schizophrenia prior to entering military service, 
and was treated for paranoid schizophrenia after leaving the 
military service.  He further noted that he could find no 
record that the veteran was treated for his psychiatric 
condition while he was on active duty.   The psychiatrist 
noted the October 1981 intake evaluation at a private 
hospital, which indicated that the veteran had one prior 
hospitalization there in August 1980.  The diagnosis at the 
first hospitalization was paranoid schizophrenia with 
cannabis abuse, and at the second admission was paranoid 
schizophrenia.  The psychiatrist noted that schizophrenia 
symptoms fluctuate over time.  He opined that if the 
veteran's symptoms had resolved prior to entering active duty 
they would not have re-occurred after he left active duty.  
He noted that the history indicated paranoid schizophrenia 
that was diagnosed prior to active duty and after active 
duty, which he opined indicated that the condition was not 
resolved.  The psychiatrist opined that the January 1984 
service entrance examination being negative did not resolve 
the question of whether the veteran was asymptomatic upon 
entry into service, because the negative symptoms of 
schizophrenia were not addressed.  He elaborated that the 
positive symptoms of schizophrenia include delusions, 
hallucinations, disorganized speech, and disorganized 
behavior, which would have been recognized on an examination.  
However, he noted, the negative symptoms of schizophrenia 
including such things as flattening of affect, alogia and 
avolition would not likely be noted or could be mistaken for 
schizoid personality (which would not be disqualifying).  He 
further added that it was not possible from the information 
available to address whether the veteran was or was not on 
antipsychotic medication prior to entering active duty.  He 
noted that if the veteran were on antipsychotic medication 
the positive symptoms could be controlled.  He opined that it 
would be unlikely that medications would be allowed during 
basic training, which might account for the "immediate 
entrance examination."  The psychiatrist found that the 
clinical history therefore indicated that the veteran's 
paranoid schizophrenia was not resolved prior to entering 
active duty.  He found that given the clinical course of the 
veteran's condition it was less likely than not that he would 
have been asymptomatic prior to entering active duty, but 
rather in partial remission.  The psychiatrist further found 
that the veteran's pre-existing schizophrenia did not require 
psychiatric treatment while he was on active duty and the 
next psychiatric hospitalization was over a year after he 
left active duty [sic-the next psychiatric hospitalization 
was actually exactly one year to the day after service].  He 
concluded that if the veteran's active duty time had 
aggravated the condition then it was more likely than not 
that the veteran would have required treatment while on 
active duty or immediately after active duty.  The examiner 
closed his report by further concluding that there was 
insufficient evidence to indicate that paranoid schizophrenia 
was resolved or asymptomatic prior to the veteran's entering 
active duty, and that there was sufficient evidence to 
establish that any pre-existing paranoid schizophrenia was 
not aggravated by active service.

The Board finds that the evidence establishes by clear and 
unmistakable evidence that the veteran's chronic paranoid 
schizophrenia was not aggravated during service.  As the May 
2008 VA examiner noted, the veteran required psychiatric 
hospitalization before service for paranoid schizophrenia, 
but not immediately after service.  As noted above, competent 
clinical evidence of record demonstrates that the veteran's 
schizophrenia was manifested prior to service by symptoms of 
inappropriate affect, paranoid thinking, active auditory and 
visual hallucinations, tangential speech and appearance of 
delusional thinking.  The veteran has alleged no such 
episodes during service (aside from paranoid thinking 
regarding people making fun of him), and has alleged no 
episodes of psychiatric treatment or hospitalization during 
service.  Further, records of treatment and hospitalization 
between one and two years after service make no reference to 
any significant psychiatric history as having occurred during 
service or as a result of service.  The veteran's statements 
indicate that he required psychiatric hospitalization for the 
first time one year to the day after service; and the 
evidence indicates without contradiction that this was the 
first time he had required psychiatric hospitalization from 
the date of his induction into service forward.  The May 2008 
VA examiner opined that if the veteran's schizophrenia had 
worsened during service, the veteran would have required 
treatment while on active duty or immediately after active 
duty.  In addition to this affirmative evidence that the 
veteran's condition was not aggravated during service, the 
Board notes a complete lack of any specific contention, 
indication in pertinent medical histories, or medical opinion 
evidence, giving any indication of an incident or episode 
that would reflect a worsening of the veteran's paranoid 
schizophrenia during his period of active service from 
February 1984 to August 1984.  

The most specific allegation from the veteran, received in 
August 2002, was that following his military discharge his 
condition went through such decomposition that he had 
received regular treatment ever since.  Similarly, in January 
2003, the veteran alleged that his condition became much 
worse after his discharge from service.  Although the veteran 
has opined that this post-service increase in severity is 
evidence of in-service aggravation, this is an opinion on a 
complex medical matter.  As a lay person, he is not competent 
to offer opinions on complex matters of medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  As result, his contention that his post-
service worsening reflects in-service aggravation carries no 
probative weight.

The Board acknowledges that the May 2008 VA staff 
psychiatrist's opinion was, in portions of his report, 
couched in language as to what was more likely or less likely 
than not to have occurred.  This language is not directly 
tailored to the "clear and unmistakable" evidence standard 
that the Board must consider in determining whether the 
veteran's condition worsened during service.  Nevertheless, 
the Board, as the finder of fact in this matter, is under an 
obligation to interpret the psychiatrist's medical opinion 
under the applicable legal standards in this case.  In this 
regard, the psychiatrist expressed no indication that he 
intended to limit his opinion to a degree of medical 
probability that was less than clear and unmistakable.  
Rather, the wording of some portions of his opinion appear to 
be an artifact of VA examiners' recent training regarding 
providing medical evidence that will facilitate review under 
the benefit-of-the doubt rule.  Other sections of the report, 
however, indicate that the psychiatrist's opinion was in fact 
unequivocal.  In particular, in concluding his report, the 
psychiatrist opined that "there is sufficient evidence to 
establish that any pre-existing paranoid schizophrenia was 
not aggravated by service."  (Emphasis added.)  In the 
Board's view, this well-supported, well-reasoned, and 
uncontradicted medical opinion, in conjunction with  the 
additional medical evidence and medical histories of record 
and the lack of any allegation of treatment or a significant 
psychiatric episode during service, is sufficient to 
establish, by clear and unmistakable evidence, that the 
veteran's paranoid schizophrenia was not aggravated during 
active service.  As a result, the second element necessary to 
rebut the presumption of soundness, that the veteran's in-
service paranoid schizophrenia was not aggravated during 
service, is established by clear and unmistakable evidence.  
See Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  
The presumption that the veteran's chronic paranoid 
schizophrenia, which required hospitalization within one year 
of active service to the day, was not aggravated by active 
service, is likewise thereby rebutted by clear and 
unmistakable evidence.  See 38 C.F.R. §§ 3.307, 3.309(a); 38 
U.S.C.A. § 1113 (presumptions rebuttable).  

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's schizophrenia preexisted service, 
and clear and unmistakable evidence that it was not 
aggravated by service.  Accordingly, the Board finds the 
presumption of soundness is rebutted in this case.

The law provides that, if a disorder is established to have 
pre-existed service, and/or was present on entry into 
service, the veteran cannot bring a claim for service 
incurrence for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. 
§ 3.306 apply, and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  
Temporary flare-ups of a pre-existing disorder during 
service, without evidence of a worsening of the underlying 
condition, do not constitute aggravation.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

The Board notes, however, that as a practical matter, 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) have no impact on 
cases in which the presumption of sound condition has been 
applied and rebutted.  In this case, as required under 
§ 1111, the Board has found by clear and unmistakable 
evidence that the veteran's pre-existing psychiatric 
disability was not aggravated by service in order to conclude 
that there was a preexisting injury or disease.  Such a 
finding is necessarily sufficient to rebut the veteran's 
assertion of aggravation under 38 U.S.C. § 1153 and 38 C.F.R. 
§ 3.306(b).  VAOPGCPREC 3-2003 (July 16, 2003).

Accordingly, entitlement to service connection for paranoid 
schizophrenia is not warranted.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


